Regarding the discussion of claim 27, the examiner apologizes for any confusion resulting from the typographical errors.  The applicant’s understanding is appreciated, and the applicant is encouraged to contact the examiner for clarification regarding such issues.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments filed 12/02/2021 have been fully considered but they are not persuasive.
The applicant argues that Lee et al. does not disclose the limitation as presented in claim 1.  The examiner respectfully disagrees.  Lee et al. (see at least paragraphs 0053, 0080) discloses considering the intensity of the light source and the alignment margin, a sum of an effective transmittance of the transmission part Ta of the first photo-mask 40a and an effective transmittance of the transmission part Ta of the second photo-mask 40b where the irradiation regions corresponding to the transmission parts Ta are overlapped may be about 70-120% in the overlapping region AB. However, the effective transmittance of each of the first photo-mask 40a and the second photo-mask 40b may be constant or vary along the first direction Da.  In other words, Lee et al. (figures 1-8 and 22) discloses a method for aligning liquid crystals as claimed including transmitting light through or reflecting light by a metamask onto a substrate, the metamask generates light with spatially variant patterns of polarization direction and intensity (see at least paragraphs 0053, 0080, figures 2 and 5).  
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, one of ordinary skill in the art would recognize combining Peckerar, Nakanishi, and Du, with Lee et al., in order to produce high resolution far-field radiation patterns of sufficient intensity to expose photoresist when propagated through an optical system in photolithographic printing, achieve a metamask having improvement in such a light-transmitting metal electrode, in order to obtain sufficient transparency in a broad wavelength range, while maintaining low electric resistance, achieve the advantages of reduced complexity for production and applications, and provide polymer films having advanced optical and electrical properties suitable for various applications.  In addition, the test for obviousness is not whether the features of the reference may be bodily incorporated into the other to produce the claimed subject matter but simply what the references make obvious to one of the ordinary skill in the art.  In re Bozek, 163 USPQ 545, (CCPA 1969); In re Richman, 165 USPQ 509, (CCPA 1970); In re Beckum, 169 USPQ 47, (CCPA 1971); In re Sneed, 710 F.2d 1544, 218 USPQ 385.
The claim language therefore does not patentably distinguish over the applied reference[s], and the previous rejections are maintained.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 23-25, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2013/0003033).
Regarding claim 1, Lee et al. (figures 1-8 and 22) discloses a method for aligning liquid crystals comprising: transmitting light through or reflecting light by a metamask onto a substrate, the metamask generates light with spatially variant patterns of polarization direction and intensity (see at least paragraphs 0053, 0080, figures 2 and 5); wherein the substrate comprises the liquid crystals. 
Regarding claim 2, Lee et al. (figures 1-6) discloses the liquid crystals are in contact with photoalignment materials during and/or after the transmitting. 
Regarding claim 23, Lee et al. (figures 1-6) discloses a photoalignment layer is present on a top surface of the substrate during the transmitting. 
Regarding claim 24, Lee et al. (figures 1-6) discloses the substrate further comprises a photoalignment material mixed with the liquid crystals.
Regarding claim 25, Lee et al. (figures 1-6) discloses a method for aligning liquid crystals comprising: transmitting light through or reflecting light by a metamask onto a substrate, wherein the metamask generates light with spatially variant patterns of polarization direction and intensity (see at least paragraphs 0053, 0080, figures 2 and 5); wherein the substrate comprises the liquid crystals; wherein a photoalignment layer is present on a top surface of the substrate during the transmitting; and wherein the metamask is located at a distance of from about 0 to about 50 times a wavelength of light provided to the metamask. 
Claim 27 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kajiyama et al. (US 2015/0192830)
Regarding claim 27, Kajiyama et al. (figures 7a-7b) discloses a method for aligning liquid crystals comprising: transmitting light through or reflecting light by a metamask onto a substrate, wherein the metamask generates light with spatially variant patterns of polarization direction and intensity (see at least paragraphs 0053, 0080, figures 2 and 5); wherein the substrate comprises the liquid crystals; wherein a photoalignment layer is present on a top surface of the substrate during the transmitting; and wherein two objective lenses (21-22) are positioned between the metamask and the photoalignment layer for projecting the metamask patterns onto the substrate. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 8, 10, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2013/0003033) in view of Peckerar et al. (US 2009/0201475).
Regarding claim 4, Lee et al. discloses the limitations as shown in the rejection of claim 1 above.  However, Lee et al. is silent regarding the metamask is a plasmonic metamask.  Peckerar et al. (figures 2-4) teaches the metamask is a plasmonic metamask (38; see at least paragraph 0031).  Therefore, it would have been obvious to one of ordinary skill in the art before Peckerar et al. in order to produce high resolution far-field radiation patterns of sufficient intensity to expose photoresist when propagated through an optical system in photolithographic printing.
Regarding claim 5, Peckerar et al. (figures 2-4) teaches the light transmitted through or reflected by the metamask has patterns of spatial variations in intensity and polarization direction. 
Regarding claim 6, Peckerar et al. (figures 2-4) teaches the metamask comprises metallic nanostructures (see at least paragraph 0093). 
Regarding claim 8, Peckerar et al. (figures 2-4) teaches the metamask comprises a perforated metal sheet. 
Regarding claim 10, Peckerar et al. (figures 2-4) teaches the perforated metal sheet has a thickness of from about 50 nm to about 500 nm (see at least paragraph 0109). 
One of ordinary skill in the art at the time of the invention would recognize utilizing a value close to applicant's claimed range, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  Further, it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap by are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of “about 1-5%” while the claim was limited to “more than 5%.” The court held that “about 1-5%” allowed for concentrations slightly above 5% thus the ranges overlapped.).  Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).  See MPEP § 2144.05.

Regarding claim 12, Peckerar et al. teaches the claimed invention except for the shape of the apertures.  Peckerar et al. (figures 2-4) teaches the perforated metal sheet comprises circular apertures having diameters about 100 nm to about 400 nm (see at least paragraph 0083).  
One of ordinary skill in the art at the time of the invention would recognize utilizing a value close to applicant's claimed range, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  Further, it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap by are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of “about 1-5%” while the claim was limited to “more than 5%.” The court held that “about 1-5%” allowed for concentrations slightly above 5% thus the ranges overlapped.).  Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).  See MPEP § 2144.05.

Claims 14-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Peckerar et al.; further in view of Nakanishi et al. (US 2013/0075778).
Regarding claim 14, Lee et al. as modified by Peckerar et al. teaches the perforated metal sheet comprises apertures whose centers are arranged in a lattice.  Lee et al. as modified by Peckerar et al. is silent regarding the perforated metal sheet comprises apertures whose centers are arranged in a triangular lattice.  Nakanishi et al. (figures 2A-2B and 12-13) teaches Nakanishi et al. in order to achieve a metamask having improvement in such a light-transmitting metal electrode, in order to obtain sufficient transparency in a broad wavelength range, while maintaining low electric resistance.
Regarding claim 15, Nakanishi et al. (figures 2A-2B and 12-13) discloses the lattice has a periodicity of from about 100 to about 500 nm (see at least paragraph 0146). 
One of ordinary skill in the art at the time of the invention would recognize utilizing a value close to applicant's claimed range, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  Further, it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap by are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of “about 1-5%” while the claim was limited to “more than 5%.” The court held that “about 1-5%” allowed for concentrations slightly above 5% thus the ranges overlapped.).  Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).  See MPEP § 2144.05.

Regarding claim 16, Nakanishi et al. (figures 2A-2B and 12-13) discloses the apertures are arranged with spatially varying orientations.
Regarding claim 17, Nakanishi et al. (figures 2A-2B and 12-13) discloses the metamask comprises a metal film having nanoscale slits. 
Regarding claim 18, Nakanishi et al. 
Regarding claim 20, Nakanishi et al. (figures 2A-2B and 12-13) discloses orientations of the nanoscale slits are varied spatially. 
Claim 26 is rejected under 35 U.S.C. 103(a) as being unpatentable over Lee et al. in view of Nakanishi et al.; further in view of Kajiyama et al. (US 2015/0192830).
Regarding claim 26, Lee et al. as modified by Nakanishi et al. teaches the limitations as shown in the rejection of claim 1 above.  However, Lee et al. s modified by Nakanishi et al. is silent regarding a lens is positioned between the metamask and the photoalignment layer for projecting the metamask patterns onto the substrate.  Kajiyama et al. (figures 7a-7b) teaches a lens is positioned between the metamask and the photoalignment layer for projecting the metamask patterns onto the substrate.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the lens as taught by Kajiyama et al. in order to eliminate the alignment disorder near the boundary of the divided areas, which are obtained by dividing a unit image area, and ensuring an effective image area sufficient to narrow the unit image area when the photo-alignment exposure system is used in the multi-domain method.
Claim 21 is rejected under 35 U.S.C. 103(a) as being unpatentable over Lee et al. in view of Du et al. (US 2016/0187730).
Regarding claim 21, Lee et al. teaches the limitations as shown in the rejection of claim 1 above.  However, Lee et al. is silent regarding the metamask comprises anisotropic nanoparticles.  Du et al. (in at least paragraphs 0044 and 0048) teaches the metamask comprises anisotropic nanoparticles.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the metamask as taught by Du et al. in order to achieve .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LAUREN NGUYEN/Primary Examiner, Art Unit 2871